Exhibit 10.15

CHAPARRAL ENERGY, INC.

FORM OF CHANGE OF CONTROL SEVERANCE AGREEMENT

FOR CORPORATE OFFICERS

THIS CHANGE OF CONTROL SEVERANCE AGREEMENT (this “Agreement”), dated as of
                    , is made and entered by and between Chaparral Energy, Inc.,
a Delaware corporation (the “Company”), and                        (the
“Executive”).

WITNESSETH:

WHEREAS, the Executive is a key employee of the Company or one or more of its
Subsidiaries (as defined below) and has made and is expected to continue to make
major contributions to the short and long-term profitability, growth and
financial strength of the Company;

WHEREAS, the Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of the Company and its stockholders;

WHEREAS, the Company desires to assure itself of both present and future
continuity of management and desires to establish certain minimum severance
benefits for certain of its senior executives, including the Executive,
applicable in the event of a Change in Control; and

WHEREAS, the Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including the Executive, to their assigned duties with the Company,
and

WHEREAS, the Company desires to provide additional inducement for the Executive
to remain in the employ of the Company.

NOW, THEREFORE, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Affiliate” means any entity in which the Company has a fifty percent
(50%) or greater capital, profits or voting interest.

(b) “Base Salary” means the Executive’s annual base salary rate as in effect
from time to time.

(c) “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

(d) “Bonus” means an annual bonus, incentive or other payment of compensation,
in addition to Base Salary, made or to be made in regard to services rendered in
any year or other period pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company or a Subsidiary, or any
successor thereto. “Bonus” does not include any stock option, stock
appreciation, stock purchase, restricted stock or similar plan, program,
arrangement or grant, whether or not provided under an arrangement described in
the preceding sentence.

(e) “Cause” means, prior to any termination pursuant to Section 3(b), (A) the
Executive’s conviction by a court of competent jurisdiction as to which no
further, appeal can be taken of a crime involving moral turpitude or a felony or
entering the plea of nolo contendere to such crime by the Executive; (B) the
commission by the Executive of a material act of fraud upon the Company or any
Affiliate; (C) the material misappropriation of funds or property of the Company
or any Affiliate by the Executive; (D) the knowing engagement by the Executive,
without the written approval of the Board in any material activity which
directly competes with the business of the Company or any Affiliate, or which
the Board determines in good faith would directly result in a material injury to
the business or reputation of the Company or any Affiliate; or (E) (i) the
material breach by Executive of any material provision of this Agreement, or
(ii) the willful, material and repeated nonperformance of Executive’s duties to
the Company or any Affiliate (other than by reason of Executive’s illness or
incapacity), but only under clause (E) (i) or (E) (ii) after written notice from
the Board of such material breach or nonperformance (which notice specifically
identifies the manner and sets forth specific facts, circumstances and examples
in which the Board believes that Executive has breached the Agreement or not
substantially performed his duties) and his continued willful failure to cure
such breach or nonperformance within the time period set by the Board but in no
event less than thirty (30) business days after his receipt of such notice; and,
for purposes of this clause (E), no act or failure to act on Executive’s part
shall be deemed “willful” unless it is done or omitted by Executive without his
reasonable belief that such action or omission was in the best interest of the
Company (assuming disclosure of the pertinent facts, any action or omission by
Executive after consultation with, and in accordance with the advice of, legal
counsel reasonably acceptable to the Company shall be deemed to have been taken
in good faith and to not be willful under this Agreement).

(f) “Change in Control” means the occurrence during the Term of any one of the
following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”)) other than Mark A. Fischer, Fischer
Investments LLC, or their Affiliates (the “Excluded Persons”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of fifty
percent (50%) or more of either (i) the then outstanding shares of common stock
of the Company (the “Outstanding Company Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting

 

2



--------------------------------------------------------------------------------

Securities”); provided, however, the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from the Company by any
subsidiary thereof (a “Subsidiary”), (ii) any acquisition by the Company or any
Subsidiary or by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (iii) any acquisition by any
corporation pursuant to a reorganization, merger, consolidation or similar
business combination involving the Company (a “Merger”) which, for purposes of
this definition of Change in Control, shall be subject to subparagraph
(ii) (below); or

(ii) Approval by the shareholders of the Company of a Merger, unless immediately
following such Merger, substantially all of the holders of the Outstanding
Company Voting Securities immediately prior to Merger beneficially own, directly
or indirectly, more than 50% of the common stock of the corporation resulting
from such Merger (or its parent corporation) in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to such Merger; or

(iii) The sale or other disposition of all or substantially all of the assets of
the Company, unless immediately following such sale or other disposition,
substantially all of the holders of the Outstanding Company Voting Securities
immediately prior to the consummation of such sale or other disposition
beneficially own, directly or indirectly, more than 50% of the common stock of
the corporation acquiring such assets in substantially the same proportions as
their ownership of Outstanding Company Voting Securities immediately prior to
the consummation of such sale or disposition.

(g) “Disability” shall mean that Executive is entitled to receive long term
disability (“LTD”) income benefits under the LTD plan or policy maintained by
the Company that covers Executive. If, for any reason, Executive is not covered
under such LTD plan or policy, then “Disability” shall mean a “permanent and
total disability” as defined in Section 22(e)(3) of the Internal Revenue Code of
1986, as amended (the “Code”), and Treasury regulations thereunder. Evidence of
such Disability shall be certified by a physician acceptable to both the Company
and Executive. In the event that the Parties are not able to agree on the choice
of a physician, each shall select one physician who, in turn, shall select a
third physician to render such certification. All costs relating to the
determination of whether Executive has incurred a Disability shall be paid by
the Company. Executive agrees to submit to any examinations that are reasonably
required by the attending physician or other healthcare service providers to
determine whether he has a Disability.

(h) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and Welfare
Benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or Welfare
Benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital,

 

3



--------------------------------------------------------------------------------

dental or other insurance (whether funded by actual insurance or self-insured by
the Company or a Subsidiary), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company or a
Subsidiary, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.

(i) “Good Reason” means the occurrence of any of the following events, except in
connection with termination of the Executive’s employment for Cause or
Disability, without Executive’s express written consent:

(i) A reduction by more than 10% in Executive’s Base Salary and Target Bonus, as
compared with the Base Salary and most recently established Target Bonus, or if
no Target Bonus has been set then the Bonus most recently paid, prior to the
Change in Control or the termination or denial of the Executive’s rights to
Employee Benefits or a reduction in the scope or value thereof, unless any such
adverse change to Employee Benefits applies on the same terms to all of the
then-current senior officers of the Company;

(ii) A relocation of Executive’s principal office with the Company or its
successor that increases the Executive’s commute by more than thirty-five
(35) miles per day;

(iii) A substantial and adverse change in the Executive’s duties, control,
authority, status or position, or the assignment to the Executive of duties or
responsibilities which are materially inconsistent with such status or position,
or a material reduction in the duties and responsibilities previously exercised
by the Executive, or a loss of title, loss of office, loss of significant
authority, power or control, or any removal of Executive from, or any failure to
reappoint or reelect him to, such positions, except in connection with the
termination of his employment for Cause;

(iv) Any material breach by the Company or its successor of any other material
provision of this Agreement; or

(v) Any failure by the Company to obtain an assumption of this Agreement by its
successor in interest pursuant to Section 12.

Notwithstanding the foregoing definition of “Good Reason”, the Executive cannot
terminate his employment hereunder for Good Reason unless he (A) first notifies
the Board in writing of the event (or events) which the Executive believes
constitutes a Good Reason event under subparagraphs (i), (ii), (iii) or (iv)
(above) within 120 days from the date of such event, and (B) provides the
Company with at least 30 days to cure, correct or mitigate the Good Reason event
so that it either (1) does not constitute a Good Reason event hereunder or
(2) Executive agrees, in writing, that after any such modification or
accommodation made by the Company that such event shall not constitute a Good
Reason event hereunder.

 

4



--------------------------------------------------------------------------------

(j) “Retirement” means the termination of Executive’s employment for normal
retirement at or after attaining age sixty-five (65) provided that, on the date
of his retirement, Executive has accrued at least five years of active service
with the Company.

(k) “Retirement Plans” means the benefit plans of the Company that are intended
to be qualified under Section 401(a) of the Code and any supplemental executive
retirement benefit plan or any other plan that is a successor thereto if the
Executive was a participant in such Retirement Plan on the date of the Change in
Control.

(1) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change in Control and continuing until the earlier of
(i) the second anniversary of the occurrence of the Change in Control, or
(ii) the Executive’s death; provided, however, that commencing on each
anniversary of the Change in Control, the Severance Period will automatically be
extended for an additional year unless, not later than 90 calendar days prior to
such anniversary date, either the Company or the Executive shall have given
written notice to the other that the Severance Period is not to be so extended.

(m) “Subsidiary” means any subsidiary as defined in Section l(f)(i).

(n) “Term” means the period commencing as of the date hereof and expiring on the
close of business on December 31, [2009]; provided, however, that (i) commencing
on January 1, [2009] and each January 1 thereafter, the term of this Agreement
will automatically be extended for an additional year unless, not later than
September 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or the Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term shall expire and this Agreement will terminate on the last day of
the Severance Period; and (iii) subject to Section 3(c), if, prior to a Change
in Control, the Executive ceases for any reason to be an employee of the Company
or any Subsidiary (including termination arising in connection with the Company
ceasing to beneficially own 50% or more of the Voting Stock of a Subsidiary), or
ceases to be an employee at a level previously designated for the benefits set
forth in Annex A hereto, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect. For purposes of this Section l(n), the Executive shall not be
deemed to have ceased to be an employee of the Company and any Subsidiary by
reason of the transfer of Executive’s employment between the Company and any
Subsidiary, or among any Subsidiaries.

(o) “Termination Date” means the date on which the Executive’s employment is
terminated (the effective date of which shall be the date of termination, or
such other date that may be specified by the Executive if the termination is
pursuant to Section 3(b)).

(p) “Voting Stock” means securities entitled to vote generally in the election
of directors of the Board.

 

5



--------------------------------------------------------------------------------

(q) “Welfare Benefits” means Employee Benefits that are provided under any
“welfare plan” (within the meaning of Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended) of the Company, including, but not
necessarily limited to, group or other life, health, medical/hospital, dental or
other insurance (whether funded by actual insurance or self-insured by the
Company or a Subsidiary).

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.

3. Termination Following a Change in Control.

(a) In the event of the occurrence of a Change in Control, the Executive’s
employment may be terminated by the Company or a Subsidiary during the Severance
Period and the Executive will be entitled to the benefits provided by Section 4
unless such termination is the result of the occurrence of one or more of the
following events:

(i) The Executive’s death, Disability or Retirement; or

(ii) Cause.

If, during the Severance Period, the Executive’s employment is terminated by the
Company or any Subsidiary other than pursuant to Section 3(a)(i) or 3(a)(ii),
the Executive will be entitled to the benefits provided by Section 4.

(b) In the event of the occurrence of a Change in Control, the Executive may
terminate employment with the Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4.

(c) Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and not more than twelve months prior to the date on which the
Change in Control occurs, the Executive’s employment with the Company ceases at
the previously designated level or is terminated by the Company (or the
Executive terminates his employment for Good Reason), such cessation or
termination of employment will be deemed to be a cessation or termination of
employment after a Change in Control for purposes of this Agreement if the
Executive has reasonably demonstrated that such cessation or termination of
employment (i) was at the request of a third parry who has taken steps
reasonably calculated to effect a Change in Control, or (ii) otherwise arose in
connection with or in anticipation of a Change in Control.

(d) A termination by the Company pursuant to Section 3(a) or by the Executive
pursuant to Section 3(b) will not affect any rights that the Executive may have
pursuant to any agreement, policy, plan, program or arrangement of the Company
or Subsidiary providing Employee Benefits, which rights shall be governed by the
terms thereof, except for any rights to severance compensation to which
Executive may be

 

6



--------------------------------------------------------------------------------

entitled upon termination of employment under any severance or employment
agreement between the Company and the Executive which rights, to the extent not
greater than those provided by this Agreement, shall, during the Severance
Period, be superseded by this Agreement.

4. Severance Compensation.

(a) If, following the occurrence of a Change in Control, the Company or
Subsidiary terminates the Executive’s employment during the Severance Period
other than pursuant to Section 3(a)(i) or 3(a)(ii), or if the Executive
terminates his employment pursuant to Section 3(b), provided that the Executive
executes a release substantially in the form rendered by senior executives of
the Company prior to the Change in Control, subject to Section 20, the Company
will pay to the Executive the amounts described in Annex A in substantially
equal monthly installment payments over a 24-month period beginning within 30
days after the Termination Date including credited interest on the unpaid
balance at six percent (6%) per annum and will continue to provide to the
Executive the benefits described on Annex A for the periods described therein.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to six percent
(6%) per annum. Such interest will be payable as it accrues on demand. The
Executive will also be entitled to recover attorneys’ fees, costs and expenses
related to the Company’s failure to pay.

5. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, but for the application of this sentence, then the
payments and benefits to be paid or provided under this Agreement will be
reduced to the minimum extent necessary (but in no event to less than zero) so
that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that the foregoing reduction will
be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to
Section 4999 of the Code, any tax imposed by any comparable provision of state
law, and any applicable federal, state and local income and employment taxes).
Whether requested by the Executive or the Company, the determination of whether
any reduction in such payments or benefits to be provided under this Agreement
or otherwise is required pursuant to the preceding sentence will be made at the
expense of the Company by the Company’s independent accountants in effect prior
to the Change in Control. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 5
will not of itself limit or otherwise affect any other rights of the Executive
other than pursuant to this Agreement. In the event that any payment or benefit
intended to be provided under this Agreement or otherwise is required to be
reduced pursuant to this Section 5, the Executive will be entitled to designate
the payments and/or benefits to be so reduced in order to give effect to this
Section 5. The Company will provide the Executive with all information
reasonably requested by the Executive to permit the Executive to make such
designation. In the event that

 

7



--------------------------------------------------------------------------------

the Executive fails to make such designation within 10 business days of the
Termination Date, the Company may effect such reduction in any manner it deems
appropriate.

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date. Accordingly, the payment of the
severance compensation by the Company to the Executive in accordance with the
terms of this Agreement is hereby acknowledged by the Company to be reasonable,
and the Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
the Executive hereunder or otherwise, except as expressly provided in the last
sentence of Paragraph 2 of Annex A.

7. Confidentiality & Nondisparagement.

(a) During the Term, the Company agrees that it will disclose to Executive its
confidential or proprietary information (as defined in this Section 7(a)) to the
extent necessary for Executive to carry out his obligations to the Company. The
Executive hereby covenants and agrees that he will not, without the prior
written consent of the Company, during the Term or thereafter disclose to any
person not employed by the Company, or use in connection with engaging in
competition with the Company, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” will include all information of any nature and in any form that is
owned by the Company and that is not publicly available (other than by
Executive’s breach of this Section 7(a)) or generally known to persons engaged
in businesses similar or related to those of the Company. In addition,
confidential or proprietary information will include, without limitation, the
Company’s financial matters, customers, employees, industry contracts, strategic
business plans, product development (or other proprietary product data),
marketing plans, and all other secrets and all other information of a
confidential or proprietary nature. For purposes of the preceding two sentences,
the term “Company” will also include any Subsidiary (collectively, the
“Restricted Group”). The foregoing obligations imposed by this Section 7(a) will
not apply (i) during the Term, in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

(b) The Executive hereby covenants and agrees that the Executive will not make,
publish or cause to be made or published any public or private statement
disparaging the Company or its present or former officers, directors or
employees.

8. Remedies. Executive acknowledges that the restrictions contained in Section 7
of this Agreement, in view of the nature of the Company’s business, are
reasonable and necessary to protect the Company’s legitimate business interests,
and that any violation of this Agreement would result in irreparable injury to
the Company. In the event of a breach or a threatened

 

8



--------------------------------------------------------------------------------

breach by Executive of any provision of Section 7 of this Agreement, the Company
shall be entitled to a temporary restraining order and injunctive relief
restraining Executive from the commission of any breach, and to recover the
Company’s attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
such breach or threatened breach, including, without limitation, the recovery of
money damages, attorneys’ fees, and costs. These covenants and disclosures shall
each be construed as independent of any other provisions in this Agreement, and
the existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of such covenants and agreements.

9. Arbitration. Subject to Section 8, any dispute or other controversy
(hereafter a “Dispute”) arising under or in connection with this Agreement,
whether in contract, in tort, statutory or otherwise, shall be finally and
solely resolved by binding arbitration in Oklahoma City, Oklahoma, administered
by the American Arbitration Association (the “AAA”) in accordance with the
Employment Dispute Resolution Rules of the AAA, this Section 9 and, to the
maximum extent applicable, the Federal Arbitration Act. Such arbitration shall
be conducted by a single arbitrator (the “Arbitrator”). If the parties cannot
agree on the choice of an Arbitrator within 30 days after the Dispute has been
filed with the AAA, then the Arbitrator shall be selected pursuant to the
Employment Dispute Resolution Rules of the AAA. The Arbitrator may proceed to an
award notwithstanding the failure of any party to participate in such
proceedings. The prevailing party in the arbitration proceeding may be entitled
to an award of reasonable attorneys’ fees incurred in connection with the
arbitration in such amount, if any, as determined by the Arbitrator in his
discretion. The costs of the arbitration shall be borne equally by the parties
unless otherwise determined by the Arbitrator in the award.

To the maximum extent practicable, an arbitration proceeding hereunder shall be
concluded within 180 days of the filing of the Dispute with the AAA. The
Arbitrator shall be empowered to impose sanctions and to take such other actions
as the Arbitrator deems necessary to the same extent a judge could impose
sanctions or take such other actions pursuant to the Federal Rules of Civil
Procedure and applicable law. Each party agrees to keep all Disputes and
arbitration proceedings strictly confidential except for disclosure of
information required by applicable law which cannot be waived.

The award of the Arbitrator shall be (a) the sole and exclusive remedy of the
parties, and (b) final and binding on the parties hereto except for any appeals
provided by the Federal Arbitration Act Only the district courts of Oklahoma
shall have jurisdiction to enter a judgment upon any award rendered by the
Arbitrator, and the parties hereby consent to the personal jurisdiction of such
courts and waive any objection that such forum is inconvenient. This Section 9
shall not preclude (i) the parties at any time from agreeing to pursue
non-binding mediation of the Dispute prior to arbitration hereunder or (ii) the
Company from pursuing the remedies available under Section 8 in any court of
competent jurisdiction.

 

9



--------------------------------------------------------------------------------

10. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

11. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

12. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
12(a) and 12(b). Without limiting the generality or effect of the foregoing, the
Executive’s right to receive payments hereunder will not be assignable,
transferable or delegable, whether by pledge, creation of a security interest,
or otherwise, other than by a transfer by Executive’s will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 12(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

13. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the matters covered herein; moreover, this
Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties concerning the subject
matter hereof.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Oklahoma, without giving effect to the
principles of conflict of laws of such State.

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the

 

10



--------------------------------------------------------------------------------

remainder of this Agreement and the application of such provision to any other
person or circumstance will not be affected, and the provision so held to be
invalid, unenforceable or otherwise illegal will be reformed to the extent (and
only to the extent) necessary to make it enforceable, valid or legal.

16. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to Sections of this Agreement. References to Paragraphs are to
Paragraphs of an Annex to this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.

17. Waiver of Breach. No waiver by either the Company or the Executive (each, a
“Party”) of a breach of any provision of this Agreement by any other Party, or
of compliance with any condition or provision of this Agreement to be performed
by such other Party, will operate or be construed as a waiver of any subsequent
breach by such other Party or any similar or dissimilar provision or condition
at the same or any subsequent time. The failure of either Party hereto to take
any action by reason of any breach will not deprive such Party of the right to
take action at any time while such breach continues.

18. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Sections 3(c), 4, 5, and 7
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment following a Change in Control for any reason
whatsoever.

19. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing. Any termination by the
Company or the Executive shall be communicated by written notice which indicates
the specific termination provision of this Agreement relied upon and sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated. Any
notice provided for in this Agreement shall be deemed to have been duly received
(a) when delivered in person, (b) on the first business day after it is sent by
air express overnight courier service, or (c) on the third business day
following deposit in the United States mail, registered or certified mail,
return receipt requested, postage prepaid and addressed, to the following
address, as applicable:

 

  (1) If to Company, addressed to:

CHAPARRAL ENERGY, INC.

Attn: Chairman of the Board

701 Cedar Lake Boulevard

Oklahoma City, Oklahoma 73114

 

11



--------------------------------------------------------------------------------

  (2) If to Executive, addressed to the address set forth below his name on the
execution page hereof;

or to such other address as either party may have furnished to the other party
in writing in accordance with this Section 19.

20. Compliance with Code Section 409A. This Agreement is intended to comply with
the requirements of Section 409A of the Code and, as a result, this Agreement
(i) shall automatically be amended to the extent necessary to incorporate any
provisions required to ensure such compliance (which the parties hereby agree
are hereby adopted, approved, consented to, ratified and incorporated herein by
reference) and (ii) shall be construed, interpreted and operated in a manner
that will ensure such compliance. Without limiting the scope of the preceding
provisions of this Section 20, to the extent that the Executive is a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) at any time prescribed under regulations or other regulatory guidance
issued under Section 409A of the Code, no distribution or payment that is
subject to Code Section 409A shall be made under this Agreement on account of
the Executive’s separation from service with the Company (at any time when the
Executive is deemed under regulations or other regulatory guidance issued under
Code Section 409A to be a specified employee described in Code Section 409A and
regulations or other regulatory authority issued thereunder and any stock of the
Company is publicly traded on an established securities market or otherwise)
before the date mat is the first day of the month that occurs six months after
the date of his separation from service (or, if earlier, the date of death of
the Executive or any other date permitted under regulations or other regulatory
guidance issued under Code Section 409A).

21. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same agreement.

[Signature page follows.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

CHAPARRAL ENERGY, INC. By:    

Name:

Title:

 

  

[Executive]

 

Address for notices:

 

   

 

13



--------------------------------------------------------------------------------

Annex A

Severance Compensation

(1) A severance benefit in an amount equal to [one - Vice Presidents} [two - Sr.
Vice Presidents] [2 1/2 - Executive Vice Presidents] [three—President & CEO]
times the sum of (A) Base Salary (as in effect immediately prior to his
Termination Date), plus (B) Bonus (in an amount equal to the current annual
Target Bonus for the full year in which the Termination Date occurred or if no
Target Bonus has been established then the most recent Bonus paid), which
benefit shall be paid in accordance with Section 4(a), subject to Section 20.

(2) For a period of 12 months following the Termination Date (the “Continuation
Period”), the Company will arrange to provide the Executive with Welfare
Benefits substantially similar to those that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (or, if greater,
immediately prior to the reduction, termination, or denial described in Section
l(i)(iii)). If and to the extent that any benefit described in this Paragraph 2
is not or cannot be paid or provided under any policy, plan, program or
arrangement of the Company or any Subsidiary; as the case may be, then, subject
to Section 20, the Company will itself pay or provide for the payment to the
Executive, his dependents and beneficiaries, in accordance with the Company’s
payroll procedures (commencing with the first payroll period that begins not
later than thirty (30) days after such Termination Date) an amount equal to the
cost of providing such Employee Benefits (at the same rate or level as such
Employee Benefits were provided or available at the time such Employee Benefits
were required as a matter of law to be discontinued because Executive ceased to
be employed by the Company) for the duration of the Continuation Period along
with, in the case of any benefit described in this Paragraph 2 which is subject
to tax because it is not or cannot be paid or provided under any such policy,
plan, program or arrangement of the Company or any Subsidiary, an additional
amount such that after payment by the Executive, or his dependents or
beneficiaries, as the case may be, of all taxes so imposed, the recipient
retains an amount equal to such taxes. Notwithstanding the foregoing, or any
other provision of the Agreement, for purposes of determining the period of
continuation coverage to which the Executive or any of his dependents is
entitled pursuant to Section 4980B of the Code under the Company’s medical,
dental and other group health plans, or successor plans, the Executive’s
“qualifying event” will be the termination of the Continuation Period and the
Executive will be considered to have remained actively employed on a full-time
basis through that date. Further, for purposes of the immediately preceding
sentence and for any other purpose, including, without limitation, the
calculation of service or age to determine the Executive’s eligibility for
benefits under any retiree medical benefits or life insurance plan or policy,
the Executive shall be considered to have remained actively employed on a
full-time basis through the termination of the Continuation Period. Without
otherwise limiting the purposes or effect of Section 5 or this Paragraph 2,
Employee Benefits otherwise receivable by the Executive pursuant to this
Paragraph 2 will be reduced to the extent comparable welfare benefits are
actually received by the Executive from another employer during the Continuation
Period following the Executive’s Termination Date, and any such benefits
actually received by the Executive shall promptly be reported by the Executive
to the Company.

 

A-1